  Case 14-27566         Doc 42     Filed 10/02/18 Entered 10/02/18 11:10:01              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-27566
         Kareeta M Lenox

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/28/2014.

         2) The plan was confirmed on 10/20/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/12/2016, 12/07/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/01/2018.

         6) Number of months from filing to last payment: 48.

         7) Number of months case was pending: 50.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,394.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-27566        Doc 42       Filed 10/02/18 Entered 10/02/18 11:10:01                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $18,432.96
       Less amount refunded to debtor                            $366.23

NET RECEIPTS:                                                                                   $18,066.73


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,982.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $796.93
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,778.93

Attorney fees paid and disclosed by debtor:                   $18.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Afni, Inc.                       Unsecured         251.00           NA              NA            0.00       0.00
Americash                        Unsecured      1,000.00            NA              NA            0.00       0.00
ARMOR SYSTEMS CORP               Unsecured         200.00           NA              NA            0.00       0.00
ASHRO LIFESTYLE                  Unsecured            NA         328.08          328.08          66.39       0.00
BANK OF AMERICA                  Unsecured     10,844.00            NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE         Secured        9,241.00       9,655.41        9,241.00      9,241.00     705.88
CAPITAL ONE AUTO FINANCE         Unsecured            NA            NA           414.41          83.87       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         200.00        244.00          244.00          49.38       0.00
COMMONWEALTH EDISON              Unsecured         300.00        321.09          321.09          64.98       0.00
CREDIT MANAGEMENT LP             Unsecured         337.00           NA              NA            0.00       0.00
CREDIT ONE BANK                  Unsecured           0.00           NA              NA            0.00       0.00
GLOBAL CON                       Unsecured      1,955.00            NA              NA            0.00       0.00
GMAC                             Unsecured     12,825.00            NA              NA            0.00       0.00
IC SYSTEMS                       Unsecured         425.00           NA              NA            0.00       0.00
MIDLAND FUNDING LLC              Unsecured           0.00        604.08          604.08        122.25        0.00
MIDLAND FUNDING LLC              Unsecured           0.00      1,472.65        1,472.65        298.03        0.00
MONTGOMERY WARD                  Unsecured            NA         373.04          373.04          75.49       0.00
NCOFIN/980                       Unsecured      1,864.00            NA              NA            0.00       0.00
NCOFIN/980                       Unsecured      1,432.00            NA              NA            0.00       0.00
NCOFIN/980                       Unsecured      1,211.00            NA              NA            0.00       0.00
NCOFIN/980                       Unsecured         931.00           NA              NA            0.00       0.00
NCOFIN/980                       Unsecured         784.00           NA              NA            0.00       0.00
NCOFIN/980                       Unsecured         575.00           NA              NA            0.00       0.00
NCOFIN/980                       Unsecured         500.00           NA              NA            0.00       0.00
OPPORTUNITY FINANCIAL LLC        Unsecured      2,500.00       1,261.41        1,261.41        255.28        0.00
PINNACLE CREDIT SERVICE          Unsecured      1,483.00            NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         409.00        401.73          401.73          81.30       0.00
QUANTUM3 GROUP LLC               Unsecured         621.00        702.64          702.64        142.20        0.00
RUSH OAK PARK HOSPITAL           Unsecured         800.00           NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured            NA     10,385.50        10,385.50      2,101.75        0.00
VIP LOAN SHOP                    Unsecured         900.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-27566      Doc 42     Filed 10/02/18 Entered 10/02/18 11:10:01                     Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim           Claim        Claim         Principal        Int.
Name                            Class    Scheduled        Asserted     Allowed          Paid           Paid
WEBBANK/FINGERHUT            Unsecured          43.00             NA             NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                 Interest
                                                         Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00             $0.00                    $0.00
      Mortgage Arrearage                                    $0.00             $0.00                    $0.00
      Debt Secured by Vehicle                           $9,241.00         $9,241.00                  $705.88
      All Other Secured                                     $0.00             $0.00                    $0.00
TOTAL SECURED:                                          $9,241.00         $9,241.00                  $705.88

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00                $0.00
       Domestic Support Ongoing                             $0.00                 $0.00                $0.00
       All Other Priority                                   $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                         $16,508.63            $3,340.92                    $0.00


Disbursements:

       Expenses of Administration                           $4,778.93
       Disbursements to Creditors                          $13,287.80

TOTAL DISBURSEMENTS :                                                                       $18,066.73




UST Form 101-13-FR-S (09/01/2009)
  Case 14-27566         Doc 42      Filed 10/02/18 Entered 10/02/18 11:10:01                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
